ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                  )
                                              )
Looks Great Services, Inc.                    )      ASBCA No. 59088
                                              )
Under Contract No. W912DS-13-C-0024           )

APPEARANCES FOR THE APPELLANT:                       Karl Dix, Jr., Esq.
                                                     Harry Z. Rippeon III, Esq.
                                                      Smith, Currie & Hancock LLP
                                                      Atlanta, GA

APPEARANCES FOR THE GOVERNMENT:                      Thomas H. Gourlay, Jr., Esq.
                                                      Engineer Chief Trial Attorney
                                                     Lorraine C. Lee, Esq.
                                                      Engineer Trial Attorney
                                                      U.S. Army Engineer District, New York

                                ORDER OF DISMISSAL

        The dispute which is the subject of the appeal having been settled, the appeal is
hereby dismissed with prejudice subject to reinstatement only in the event the settlement
is not consummated. Any request to reinstate the subject appeal must be filed within
120 days of the date of this Order.

       Dated: 17 October 2014

                                              ~d$2{~
                                                  Administrative Judge
                                                  Vice Chairman
                                                  Armed Services Board
                                                  of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 59088, Appeal of Looks Great
Services, Inc., rendered in conformance with the Board's Charter.

      Dated:


                                                  JEFFREY D. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals